Citation Nr: 1519957	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota



THE ISSUE

Entitlement to payment of a VA annual clothing allowance for the years 2007, 2008, 2009, and 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1982 to September 1982 and from September 1985 to December 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Medical Center.


FINDING OF FACT

The Veteran did not file a timely application for a VA annual clothing allowance for any of the years 2007, 2008, 2009, and/or 2010; he first filed an application for a clothing allowance in November 2012.


CONCLUSION OF LAW

For the years 2007, 2008, 2009, and 2010 the criteria for payment of a VA annual clothing allowance are not met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond.

Legal Criteria, Factual Background, and Analysis

Upon application therefore, an annual clothing allowance is payable to each Veteran who has a service-connected disability (that causes clothing wear), and meets further specific criteria.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in C.F.R. § 3.810(c)(2), the application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing the application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).  If the initial determination of service connection for the qualifying disability is made subsequent to an anniversary date for which entitlement is established, the application for clothing allowance may be filed within 1 year from the date of notification to the Veteran of such determination.  38 U.S.C.A. §  1162; 38 C.F.R. § 3.810(c)(2).

The Veteran first filed an application for a VA annual clothing allowance in November 2012.  In conjunction with his claim, he requested retroactive payment of the annual clothing allowance to begin in the year 2007, alleging that that was the year when he was first issued orthopedic appliances (ankle and wrist braces) for service-connected disabilities (diabetic peripheral neuropathy of both lower and both upper extremities, in effect since January 2000).

The Veteran's application for a clothing allowance was approved, and the record reflects that he has been paid an annual clothing allowance annually beginning in 2011.  He contends that he is also entitled to an annual clothing allowance for the years 2007 through 2010.

The Veteran did not file an application for an annual VA clothing allowance prior to November 2012; he notes, in his March 2013 notice of disagreement, that he was unaware of his potential eligibility for a clothing allowance until 2012, at which time he applied for that benefit.  Given that he did not file an application for a clothing allowance within the 1-year anniversary dates for the years 2007, 2008, 2009, and/or 2010, as provided by 38 C.F.R. § 3.810(b), and had not previously established entitlement to recurring payments of a clothing allowance, governing law does not provide authority for VA to award him payment of an annual clothing allowance for those years.  The language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within 1 year of the anniversary date (August 1) for which entitlement is initially established.  The Board observes that the exception listed in 38 C.F.R. § 3.810(c)(2) has no application in this case (as service connection for diabetic peripheral neuropathy of the upper and lower extremities had been in effect since January 2000)..

Finally, the Veteran argues that an annual clothing allowance for the years 2007, 2008, 2009, and/or 2010 should be awarded on equitable grounds, as he met the legal requirements for a clothing allowance, other than the filing of an application for such benefit) in those years, but did not file an application for the benefit, because he first became aware he was entitled to it in 2012.  However, the Board has no authority to grant benefits on an equitable basis (see 38 U.S.C.A. §§ 503, 7104).  

The law is dispositive in this matter, and the claim must be denied because of the absence of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking payment of an annual VA clothing allowance for the years 2007, 2008, 2009, and 2010 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


